DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on July 27, 2022.  Claims 1 and 19-21 have been amended.  No claims have been added or cancelled.  Claims 1-17 and 19-21 are pending in the application. 

Response to Amendment
	Objections to Claims 1, 17 and 21 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 103 of Claims 1-4, 8-17 and 19-21 have been withdrawn in view of applicant’s amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended): An air filtering and treatment apparatus, the apparatus including:

a housing having an air inlet, an air outlet, an air passageway between the air inlet and the air outlet, and a fan arranged to urge air through the air passageway between the air inlet and the air outlet;
a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment; and
a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the air particles or the dew point levels exceed a predetermined threshold;
wherein the housing includes a filter arranged to filter air passing through the air passageway, and a receptacle located toward the air outlet relative to the filter,
wherein the receptacle is adapted to a treatment composition such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, and
wherein at least a portion of the air passageway is shaped such that air flows substantially perpendicularly past the at least one aperture of the receptacle such that a pre-determined amount of the evaporable vapour is entrained into the filtered air released from the air outlet.
Claim 20 (Currently Amended): An air filtering and treatment apparatus, the apparatus including:
a housing having an air inlet toward a base thereof, an air outlet toward a top thereof, an air passageway between the air inlet and the air outlet, and a fan arranged to urge air through the air passageway between the air inlet and the air outlet;
a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment; and
a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the air particles or the dew point levels exceed a predetermined threshold,
wherein the housing includes a filter arranged to filter air passing through the air passageway, and a receptacle located toward the air outlet relative to the filter, wherein the filter is located toward the base and the base is removable to allow changing of the filter, and
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture adapted to communicate the vapour with filtered air such that emitted air contains a pre-determined amount of the vapour.

Allowable Subject Matter
Claims 1-4, 8-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Aoyagi, K. (US Pat. No. 6,363,734)-which is considered the closest prior art of record, discloses an air filtering and treatment apparatus, the apparatus including:
a housing (#1) having an air inlet (#20), an air outlet (#28), an air passageway between the air inlet and air outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1),
wherein the housing (#1) includes a filter (filter within air inlet #20) arranged to filter air passing through the air passageway, and a receptacle (#10) within the housing (#1) (see figure 1),
wherein the receptacle (#10) is adapted to hold a treatment composition (chlorine dioxide) having an evaporable vapour, the receptacle (#10) including at least one aperture located at a side thereof (see figure 1), and
wherein at least a portion of the air passageway is shaped such that air flows substantially perpendicularly past the at least one aperture of the receptacle such that a predetermined amount of the evaporable vapor is entrained into the filtered air released from the air outlet (see figure 1).
The differences between Aoyagi and the instant invention is that Aoyagi fails to disclose: (1) a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment, (2) a controller coupled to the sensor and configured to automatically actuate the fan from an off state to a on state if at least one of the air particles or the dew point levels exceed a predetermined threshold, (3) wherein the receptacle is located toward the air outlet relative to the filter, and (4) wherein the receptacle is adapted to hold a treatment composition such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle. 
In regards to Claim 19, Aoyagi, K. (US Pat. No. 6,363,734)-which is considered the closest prior art of record, discloses an air filtering and treatment apparatus, the apparatus including:
a housing (#1) having an air inlet (#20) toward a base thereof, an air outlet (#28) toward a top thereof, an air passageway between the inlet and outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1); and
wherein the housing (#1) includes a filter (filter within air inlet #20) located towards the base arranged to filter air passing through the air passageway, and a receptacle (#10) within the housing (#1) (see figure 1).
The differences between Aoyagi and the instant invention is that Aoyagi fails to disclose: (1) a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment, (2) a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the air particles or the dew point levels exceed a predetermined threshold, (3) wherein the receptacle is located towards the air outlet relative to the filter, (4) wherein the base is removable to allow changing of the filter, (5) wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, and (6) wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet.
In regards to Claim 20, Aoyagi, K. (US Pat. No. 6,363,734)-which is considered the closest prior art of record, discloses an air filtering and treatment apparatus, the apparatus including:
a housing (#1) having an air inlet (#20) toward a base thereof, an air outlet (#28) toward a top thereof, an air passageway between the air inlet and the air outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1);
wherein the housing (#1) includes a filter (filter within air inlet #20) arranged to filter air passing through the air passageway, and a receptacle (#10) within the housing (#1) (see figure 1),
The differences between Aoyagi and the instant invention is that Aoyagi fails to disclose: (1) a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment, (2) a controller coupled to the sensor and configured to automatically actuate the fan from an off state to a on state if at least one of the air particles or the dew point levels exceed a predetermined threshold, (3) wherein the receptacle is located towards the air outlet relative to the filter, (4) wherein the base is removable to allow changing of the filter, (5) wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture adapted to communicate the vapour with filtered air such that emitted air contains a pre-determined amount of the vapour.

Applicant discloses on paragraph [0073] of instant specification that: “A rim or lip 48 of the head 42 of the lid 40 is tapered so as to deflect air flowing through the passageway 24 upwardly and partially laterally of the housing 12. It is noted that the one or more apertures 36 are positioned proximate the outlet 16 where expansion takes place to assist to utilize a venturi effect. The one or more apertures 36 are also relatively small to assist to contain the composition 22 and inhibit or reduce evaporation unless air is flowing.”
Applicant further discloses on paragraphs [0084]-[0086] of instant specification that: “A further PCB 56 having a communications module 58 is located at a side of the housing 12 adjacent an on/off switch 60 and a charging port 62 is provided on an opposing side of the housing 12. The sensors 55 are preferably a particle or dust sensor 57 and, in some examples, an additional dew point sensor 59. The particle sensor 57 may be configured to detect PM2.5 particulate matter (i.e. particles of 2.5u size). The controller 52, battery 54, PCB 56, sensors 55, a memory device 61, a communications module 58, on/off switch 60 and a charging port 62 all form part of a control system 100 that is further described below.  It is noted that in this example conduits 64a, 64b are provided through the side wall 32 of housing 12 between the external environment and the particle sensor 57 within the inner housing 54. The inlet conduit 64a leads to an inlet port 66a via a mesh 64 that is sealed via a seal 63 to the side wall 32, and ultimately to the particle sensor 57. A particle sensor fan 65 is provided to draw air though the conduit 64a and exhaust the air via the port 66b and the exhaust conduit 64b. The particle sensor fan 65 is controlled controller 52. This allows the particle sensor 57 to sample the external air quality and provide a signal indicative of the air quality to the controller 52 based on the suspended particulate matter in the air. The controller 52 may activate the apparatus 10 or adjust the speed of the fan 18 based on the sampled air quality.”
Applicant further discloses on paragraph [0090] of instant specification that: “In some examples, the controller 52 may be configured to automatically activate the fan 18 of the apparatus if detects particles and the dew point exceeds a predetermined threshold. In other examples, the controller 52 may be configured to increase the speed of the fan 18 in response to an elevated air quality reading, such as high particulate matter. The increase fan speed functions to increase the local filtration and also increase the entrainment rate of the composition 22.”
Applicant also discloses on paragraphs [00105-[00106] of instant specification that: “The arrangement is such that apertures of the receptacle provide slow release of the composition into the emitted airflow. The release rate may be increased and decreased based on the fan speed, although the small aperture size assists to keep the release rate relatively small and within a pre-determined range. The apparatus may be stand-alone having an internal controller or in communication with an external device such as a smart phone to allow alerts such as air quality alerts to be provided to the user and allow the user to remotely configure and control the apparatus. Further advantageously, the apparatus has a removable lid to allow easy replacement of the cartridge that carries the composition, and a removable base to allow easy replacement of the filter.”
There is no reason, motivation or suggestion, in Aoyagi, alone or in combination, which would motivate one of ordinary skill in the art to have an air filtering and treatment apparatus with the above configurations as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759